730 N.W.2d 246 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bradley Thomas EVERSOLE, Defendant-Appellant.
Docket No. 132774. COA No. 273650.
Supreme Court of Michigan.
May 2, 2007.
On order of the Court, the application for leave to appeal the November 8, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are *247 not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for resentencing.